In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Martin, J.), dated September 30, 2014, which denied her motion for summary judgment on the issue of liability, with leave to renew after depositions of the parties.
Ordered that the order is affirmed, with costs.
A party should be afforded a reasonable opportunity to conduct discovery prior to the determination of a motion for summary judgment (see Malester v Rampil, 118 AD3d 855, 856 [2014]; Video Voice, Inc. v Local T.V., Inc., 114 AD3d 935 [2014]; Bank of Am., N.A. v Hillside Cycles, Inc., 89 AD3d 653, 654 [2011]; Venables v Sagona, 46 AD3d 672, 673 [2007]). A party opposing summary judgment is entitled to obtain further discovery when it appears that facts supporting the opposing party’s position may exist but cannot then be stated (see CPLR 3212 [f]; Nicholson v Bader, 83 AD3d 802 [2011]). Here, the *957plaintiff moved for summary judgment on the issue of liability approximately two months after joinder of issue and prior to the exchange of any discovery. Under the circumstances of this case, the Supreme Court properly denied the plaintiffs motion for summary judgment on the issue of liability, with leave to renew after depositions of the parties. Rivera, J.P., Leventhal, Roman and Hinds-Radix, JJ., concur.